DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term, “connected” is interpreted to mean indirect or direct physical or electrical connection. 
The term, “plate shape” is interpreted as meaning an object that has a generally flat construction.
Claim Objections
Claim 9 recites, “…and the third cathode uncoated portion by a second cathode conducive member…” (emphasis added, second to last clause of claim 9, pg. 50, line 19). It is clear from the context of the application that the claim should recite a, “conductive member” and not a “conducive member.” Appropriate correction is required. The claim is interpreted as reciting “conductive member.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites, “the second cathode plate has a second cathode uncoated portion that corresponds to a portion of the second cathode current collector where the cathode active material is not coated, is positioned on a second side” (emphasis added). It is noted that there is no introduction of the term, “first side” in relation to the second cathode plate until the last clause of the claim. The, “second side” of the electrode assembly is introduced prior to the first side and therefore lacks antecedent basis. Further, it is unclear to introduce the second side prior to the first side. “A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014).” (MPEP 2173.05(e)). Thus, claim 1 is indefinite.
It is suggested that Applicant amend the claims to introduce the first and second side earlier in the claim, e.g., “…a second electrode assembly having first and second sides and including a plurality of second cathode plates…” Due to their dependency on claim 1, claims 2-8 are similarly rejected.
Independent claim 9 is similarly recited for similar reasons to claim 1 given immediately above. At the fifth clause, claim 9 recites, “…where the cathode active material is not coated and is positioned on a second side of the second electrode assembly…” (emphasis added). At the sixth clause, claim 9 recites, “…where the cathode active material is not coated, is positioned on a second side of the third electrode assembly…” (emphasis added). Thus, the second side of the second and third electrode assemblies is introduced in the claim prior to the first side of each electrode assembly. For at least these reasons and those given immediately above in relation to claim 1, independent claim 9 is unclear. 
having first and second sides and including a plurality of [second/third] cathode plates…” Due to their dependency on claim 9, claims 10-16 are similarly rejected.
Claims 5 and 13 recite, “…wherein the cathode conductive member and the anode conductive member are formed in an electric wire shape”  (emphasis added). It is unclear what the scope of the term, “electric wire shape” is. 
Furthermore, the claims are presently drawn to conductive members in a “plate shape” (dependent claims 3 and 11) and the aforementioned “wire shape” (dependent claims 5 and 13). It is unclear what features and/or characteristics would differentiate the “plate shape” from the “wire shape.” For instance, the specification of the instant application only makes the distinction that “the electric wire shape [has] a width narrower than that of the plate shape.” (Instant Specification, [0053]). In view of the specification the skilled person would not be able to ascertain the scope the claim term, “electric wire shape.” 
For at least the above reasons, claims 5 and 13 are indefinite. The claim term, “electric wire shape” is interpreted as meaning a drawn, flexible material. It is suggested that Applicant clarify the scope of the claim term in response to this Action to overcome the rejection.
Claim 8 recites, “… wherein a step is provided on the support member…” Claim 16 recites, “… wherein a plurality of steps are provided on the support member…” It is unclear what structural scope is imparted by the term, “step” as this term is not defined in the specification and is only represented in the figures. Accordingly, the skilled person would not be able to ascertain the scope of the claim term, “step.” For at least these reasons, claims 8 and 16 are indefinite.

Claim 8 also recites, “…based on the step.” The use of this phrase appears to be a mistranslation as it is unclear how, “the first electrode assembly [could be] disposed on one side of the support member based on the step” (emphasis added).
It is believed that the phrase is intended to mean that the step defines a boundary between a first side and a second side of the support member and that the first electrode assembly is disposed on the first side of the support member and the second electrode assembly is disposed on the second side of the support member. The claim is interpreted in this manner. It is suggested that Applicant clarify the claim language as currently presented and/or amend the claims to overcome the rejection.
Claim 16 recites, “…based on one of the plurality of steps” and “…based on the other one of the plurality of steps.” Similar to claim 8 above, the use of these phrases appear to originate from a mistranslation.
It is believed that the phrase is intended to mean that the one of the plurality of steps defines a boundary between a first portion and second portion of the support member, and that the other one of the plurality of steps defines a boundary between the second portion and a third portion of the support member. The claim is interpreted in this manner. 
Claim 16 recites, “…at the other one of the plurality of steps.” The claim language is unclear and also lacks antecedent basis. In this regard, the use of the language, “… the other one” implies that there is only one other step other than the earlier recited, “…on one of the plurality of steps.” However, the claim language is open to two or more steps. In the case where three or more 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 1-3, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US2016/0204410A1) in view of Ochi (WO2018139350A1; US20190379015A1 referred to below as a translation thereof).
Regarding claim 1, Heo teaches a long width secondary battery (secondary battery array; FIG. 6; [0077]) comprising:
a first electrode assembly (electrode assembly 180, FIGs. 2-3; [0042]; the first electrode assembly is within C1 of FIG. 6) including:
a plurality of first cathode plates (positive electrode plate 151, FIG. 3; [0046]) corresponding to portions of first cathode current collectors where a cathode active material is coated (active material layer 150c, FIG. 3; “…first electrode plate 151 may include… a positive electrode active material layer formed on at least a surface of the positive electrode collector” ([0046])),
a plurality of first anode plates (negative electrode plate 152, FIG. 3; [0046]) corresponding to portions of first anode current collectors (electrode collector 150a, FIG. 3; [0044]) where an anode active material is coated (active material layer 150c, FIG. 3; “…second electrode plate 152 may include… a negative electrode active material layer formed on at least a surface of the negative electrode collector” ([0046])), and
a first separator disposed (separator 160, FIG. 3; [0044]) between each of the first cathode plates and each of the first anode plates (“…first and second electrode plates 151 
a second electrode assembly (electrode assembly 180, FIGs. 2-3; [0042]; the second electrode assembly is within C2 of FIG. 6) including:
a plurality of second cathode plates (positive electrode plate 151, FIG. 3; [0046]) corresponding to portions of second cathode current collectors (electrode collector 150a, FIG. 3; [0044]) where a cathode active material is coated (active material layer 150c, FIG. 3;  “…positive electrode plate 151 includes a positive electrode active material layer formed on at least a surface of the positive electrode collector” ([0046]),
a plurality of second anode plates (negative electrode plate 152, FIG. 3; [0046])  corresponding to portions of second anode current collectors (electrode collector 150a, FIG. 3; [0044]) where an anode active material is coated (active material layer 150c, FIG. 3; “…second electrode plate 152 may include… a negative electrode active material layer formed on at least a surface of the negative electrode collector” ([0046])), and
a second separator disposed between each of the second cathode plates and each of the second anode plates (“…first and second electrode plates 151 and 152 may be sequentially stacked with a separator 160 disposed therebetween…” ([0044])), 
wherein the first cathode plate has a first cathode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the first cathode current collector where the cathode active material is not coated and is positioned on a first side (first side is the side of C1 in contact with C2 via terminals 191/192 of FIG. 6) of the first electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180), and 

the second cathode plate has a second cathode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the second cathode current collector where the cathode active material is not coated, is positioned on a second side (second side is the side of C2 in contact with C1 via terminals 191/192 of FIG. 6) of the second electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180), and is connected to the first cathode uncoated portion (“[t]he first and second secondary batteries C1 and C2 may be connected in parallel with each other. For this, the first and second secondary batteries C1 and C2 may be connected by coupling together lead terminals having the same polarity…” ([0073])), and 
the second anode plate has a second anode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the second anode current collector where the anode active material is not coated, is positioned on the second side of the second electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180), and is connected to the first anode uncoated portion “[t]he first and second secondary batteries C1 and C2 may be connected in parallel with each other. For this, the first and second secondary batteries C1 and C2 may be connected by coupling together lead terminals having the same polarity…” ([0073]).
does not teach wherein the first cathode uncoated portion and the second cathode uncoated portion are connected to a cathode tab positioned on a second side of the first electrode assembly by a cathode conductive member, and the first anode uncoated portion and the second anode uncoated portion are connected to an anode tab positioned on a first side of the second electrode assembly by an anode conductive member (emphasis added).
	However, Ochi relates to the design of secondary battery stacks (background) and is thus analogous art to Heo. One embodiment of Ochi, given by FIGS. 9-11, depicts a power source device 100. Battery group 39 includes four battery cells 1 connected in parallel ([0089]). This embodiment of Ochi teaches the following deficient limitations of Heo:
wherein the first cathode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the second cathode uncoated portion (electrode terminals 2, FIG. 10; [0012])  are connected to a cathode tab (terminal connection part 36, FIG. 3; [0017]) by a cathode conductive member (branched connection part 34Y, FIG. 11; [0017]), and 
wherein the first anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the second anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) are connected to an anode tab (terminal connection part 36, FIG. 3; [0017])  by an anode conductive member (branched connection part 34Y, FIG. 11; [0017]).
Since Ochi (a side-by-side orientation) does not teach the same orientation of arrangement as Heo (a face-to-face orientation as claimed) Ochi does not teach wherein:
the first cathode uncoated portion and the second cathode uncoated portion are connected to a cathode tab positioned on a second side of the first electrode assembly; or 
on a first side of the second electrode assembly by an anode conductive member (emphasis added). 
However, in modifying Heo, the skilled person would connect the alleged cathode/anode tabs (branched connection part 34Y) to terminals 191/192 of batteries C1-C2 Heo (as described by their arrangement above). By doing so, the claimed structure would be realized.
In this regard, the branched connection part 34Y of Ochi is a component of battery packs/modules that is well known in the art and is more commonly referred to as a bus bar (see [0006]-[0011] of Ochi). The claimed cathode conductive member and anode conductive member appear to be equivalent in their broadly claimed structure and function to a bus bar as well known in the art. Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the alleged long width secondary battery of Heo with that of Ochi to arrive at the claimed invention wherein the first cathode uncoated portion and the second cathode uncoated portion are connected to a cathode tab positioned on a second side of the first electrode assembly by a cathode conductive member, and the first anode uncoated portion and the second anode uncoated portion are connected to an anode tab positioned on a first side of the second electrode assembly by an anode conductive member. The skilled person would have been motivated to do so in order to reduce the electric resistance of the long width battery of Heo ([0020], [0069]-[0070]).
Regarding claim 2, Heo in view of Ochi teach the long width secondary battery of claim 1 as described above. Heo in view of Ochi would also necessarily teach wherein the first electrode assembly and the second electrode assembly are disposed in a state in which the first side of the first electrode assembly and the second side of the second electrode assembly face each other.

Moreover, as described above, the cathode tab (branched connection part 34) is provided on the second side of the first electrode assembly, and the anode tab (branched connection part 34) is provided on the first side of the second electrode assembly.  
Regarding claim 3, Heo in view of Ochi teach the long width secondary battery of claim 1 as described above and wherein the cathode conductive member and the anode conductive member are formed in a plate shape (see FIG. 11 of Ochi: first branched connection part 34x of branched connection part 34Y is held to meet the plate limitation).
The term, “plate shape” is interpreted as meaning an object that has a generally flat construction. 
Regarding claim 5, Heo in view of Ochi teach the long width secondary battery of claim 1 as described above and wherein the cathode conductive member and the anode conductive member are formed in an electric wire shape. See §112 rejections above.  The claim term, “electric wire shape” is interpreted as meaning a drawn, flexible material, which is considered to be met by second branched connection part 34y of branched connection part 34Y. See FIG. 11 of Ochi.
Regarding claim 9, Heo teaches a long width secondary battery (secondary battery array; FIG. 6; [0077]) comprising:
a first electrode assembly (electrode assembly 180, FIGs. 2-3; [0042]; the first electrode assembly is within C1 of FIG. 6) including:
a plurality of first cathode plates (positive electrode plate 151, FIG. 3; [0046]) corresponding to portions of first cathode current collectors where a cathode active material 
a plurality of first anode plates (negative electrode plate 152, FIG. 3; [0046]) corresponding to portions of first anode current collectors (electrode collector 150a, FIG. 3; [0044]) where an anode active material is coated (active material layer 150c, FIG. 3; “…second electrode plate 152 may include… a negative electrode active material layer formed on at least a surface of the negative electrode collector” ([0046])), and
a first separator disposed (separator 160, FIG. 3; [0044]) between each of the first cathode plates and each of the first anode plates (“…first and second electrode plates 151 and 152 may be sequentially stacked with a separator 160 disposed therebetween…” ([0044])); and  
a second electrode assembly (electrode assembly 180, FIGs. 2-3; [0042]; the second electrode assembly is within C3 of FIG. 6) including:
a plurality of second cathode plates (positive electrode plate 151, FIG. 3; [0046]) corresponding to portions of second cathode current collectors (electrode collector 150a, FIG. 3; [0044]) where a cathode active material is coated (active material layer 150c, FIG. 3;  “…positive electrode plate 151 includes a positive electrode active material layer formed on at least a surface of the positive electrode collector” ([0046]),
a plurality of second anode plates (negative electrode plate 152, FIG. 3; [0046])  corresponding to portions of second anode current collectors (electrode collector 150a, FIG. 3; [0044]) where an anode active material is coated (active material layer 150c, FIG. 
a second separator disposed between each of the second cathode plates and each of the second anode plates (“…first and second electrode plates 151 and 152 may be sequentially stacked with a separator 160 disposed therebetween…” ([0044])), 
a third electrode assembly including (electrode assembly 180, FIGs. 2-3; [0042]; the third electrode assembly is within C2 of FIG. 6):
a plurality of third cathode plates (negative electrode plate 152, FIG. 3; [0046])  corresponding to portions of third cathode current collectors (electrode collector 150a, FIG. 3; [0044]) where a cathode active material is coated (active material layer 150c, FIG. 3;  “…positive electrode plate 151 includes a positive electrode active material layer formed on at least a surface of the positive electrode collector” ([0046]),
a plurality of third anode plates (negative electrode plate 152, FIG. 3; [0046])  corresponding to portions of third anode current collectors (electrode collector 150a, FIG. 3; [0044]) where an anode active material is coated (active material layer 150c, FIG. 3; “…second electrode plate 152 may include… a negative electrode active material layer formed on at least a surface of the negative electrode collector” ([0046])), and 
a third separator disposed between each of the third cathode plates and each of the third anode plates (“…first and second electrode plates 151 and 152 may be sequentially stacked with a separator 160 disposed therebetween…” ([0044])), and  disposed between the first electrode assembly and the second electrode assembly ,
wherein the first cathode plate has a first cathode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the first cathode current 
wherein the first anode plate has a first anode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the first anode current collector where the anode active material is not coated and is positioned on the first side of the first electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180),
the second cathode plate has a second cathode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the second cathode current collector where the cathode active material is not coated and is positioned on a second side (second side of the second electrode assembly is the side of C3 in contact with C2 via terminals 191/192 of FIG. 6) of the second electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180), 
the second anode plate has a second anode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the second anode current collector where the anode active material is not coated and is positioned on the second side of the second electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180),
the third cathode plate has a third cathode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the third cathode current collector where the cathode active material is not coated, is positioned on a second side (second side 
wherein the third cathode uncoated portion is connected to the first cathode uncoated portion, and a fourth cathode uncoated portion that is positioned on a first side (first side of third electrode assembly is the side of C3 in contact with C2 via terminals 191/192 of FIG. 6) of the third electrode assembly and is connected to the second cathode uncoated portion (“[t]he first and second secondary batteries C1 and C2 may be connected in parallel with each other. For this, the first and second secondary batteries C1 and C2 may be connected by coupling together lead terminals having the same polarity…” ([0073])),
the third anode plate has a third anode uncoated portion (non-coated portion 150b, FIG. 3; [0047]) that corresponds to a portion of the third anode current collector where the anode active material is not coated, is positioned on the second side of the third electrode assembly (see FIG. 3 non-coated portions 150b are positioned on both sides of the electrode assembly 180), and 
wherein the third anode uncoated portion is connected to the first anode uncoated portion, and a fourth anode uncoated portion that is positioned on the first side of the third electrode assembly and is connected to the second anode uncoated portion (“[t]he first and second secondary batteries C1 and C2 may be connected in parallel with each other. For this, the first and second secondary batteries C1 and C2 may be connected by coupling together lead terminals having the same polarity…” ([0073]); the claimed configuration 
Heo does not teach:
the first cathode uncoated portion and the third cathode uncoated portion are connected to a cathode tab positioned on a second side of the first electrode assembly by a first cathode conductive member, and
the second cathode uncoated portion and the fourth cathode uncoated portion are connected to the first cathode uncoated portion and the third cathode uncoated portion by a second cathode conductive member, and 
the second anode uncoated portion and the fourth anode uncoated portion are connected to an anode tab positioned on a first side of the second electrode assembly by a first anode conductive member, and 
the first anode uncoated portion and the third anode uncoated portion are connected to the second anode uncoated portion and the fourth anode uncoated portion by a second anode conductive member (emphasis added).
However, Ochi, which is analogous art to Heo as explained above, teaches:
the first cathode uncoated portion (electrode terminals 2, FIG. 10; [0012])  and the third cathode uncoated portion (electrode terminals 2, FIG. 10; [0012]) are connected to a cathode tab (terminal connection part 36, FIG. 3; [0017]) positioned on a second side of the first electrode assembly by a first cathode conductive member (branched connection part 34Y, FIG. 11; [0017]), and
the second cathode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the fourth cathode uncoated portion (electrode terminals 2, FIG. 10; [0012]) are connected 
the second anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the fourth anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) are connected to an anode tab (terminal connection part 36, FIG. 3; [0017]) positioned on a first side of the second electrode assembly by a first anode conductive member (branched connection part 34Y, FIG. 11; [0017]), and 
the first anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the third anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) are connected to the second anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) and the fourth anode uncoated portion (electrode terminals 2, FIG. 10; [0012]) by a second anode conductive member (branched connection part 34Y, FIG. 11; [0017]).
Since Ochi (a side-by-side orientation) does not teach the same orientation of arrangement as Heo (a face-to-face orientation as claimed) Ochi does not teach wherein:
the first cathode uncoated portion and the third cathode uncoated portion are connected to a cathode tab positioned on a second side of the first electrode assembly;
the second anode uncoated portion and the fourth anode uncoated portion are connected to an anode tab positioned on a first side of the second electrode assembly (emphasis added).
However, in modifying Heo, the skilled person would connect the alleged cathode/anode tabs (branched connection part 34Y) to terminals 191/192 of batteries C1-C3 of Heo (as described by their arrangement above). By doing so, the claimed structure would be realized.

Regarding claim 10, Heo in view of Ochi teach the long width secondary battery of claim 9 as described above and wherein the first electrode assembly and the third electrode assembly are disposed in a state in which the first side of the first electrode assembly and the second side of the third electrode assembly face each other, the second electrode assembly and the third electrode assembly are disposed in a state in which the second side of the second electrode assembly and the first side of the third electrode assembly face each other, the cathode tab is provided on the second 
The claimed configuration of claim 10 would be realized by the configuration of Heo as cited above where secondary batteries C1, C2 and C3 are connected in parallel by aligning mutually-facing terminals 191, 192. See [0069]-[0073] and FIG. 4 of Heo.
Regarding claim 11, Heo in view of Ochi teach the long width secondary battery of claim 9 as described above and wherein the first cathode conductive member, the second cathode conductive member, the first anode conductive member, and the second anode conductive member are formed in a plate shape (see FIG. 11of Ochi: first branched connection part 34x of branched connection part 34Y is held to meet the plate limitation). 
The term, “plate shape” is interpreted as meaning an object that has a generally flat construction. 
Regarding claim 13, Heo in view of Ochi teach the long width secondary battery of claim 9 as described above and wherein the first cathode conductive member, the second cathode conductive member, the first anode conductive member, and the second anode conductive member are formed in an electric wire shape.  See §112 rejections above.  The claim term, “electric wire shape” is interpreted as meaning a drawn, flexible material, which is considered to be met by second branched connection part 34y of branched connection part 34Y. See FIG. 11.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US2016/0204410A1) in view of Ochi (WO2018139350A1; US20190379015A1 referred to below as a translation thereof), as applied to claims 3 and 11 above, respectively, and further in view of WO’966 (“WO2013080966A1”).
Regarding claim 4, Heo in view of Ochi teach the long width secondary battery of claim 3 as described above.
Heo in view of Ochi does not teach wherein a thickness of the cathode conductive member is larger than those of the first cathode current collector and the second cathode current collector, and a thickness of the anode conductive member is larger than those of the first anode current collector and the second anode current collector.  
	However, WO’966 relates to the design of non-aqueous electrolyte secondary batteries and is analogous art to Heo and Ochi, and WO’966 teaches wherein a thickness of the cathode conductive member is larger than those of the first cathode current collector and the second cathode current collector, and a thickness of the anode conductive member is larger than those of the first anode current collector and the second anode current collector (‘[t]hese positive electrode tabs or negative electrode tabs are thicker than the positive electrode cores or negative electrode cores in order to increase the mechanical strength and reduce the internal resistance…” (emphasis added pg. 2, ¶3). 
	Thus it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo as described above in relation to claim 3, wherein a thickness of the cathode conductive member is larger than those of the first cathode current collector and the second cathode current collector, and a thickness of the anode conductive member is larger than those of the first anode current collector and the second anode current collector.  The skilled person would have been motivated to do so in order to reduce the internal resistance of the secondary battery (WO’966, pg. 2, ¶3).
Regarding claim 12, Heo in view of Ochi teach the long width secondary battery of claim 11 as described above.

However, WO’966 relates to the design of non-aqueous electrolyte secondary batteries and is analogous art to Heo and Ochi, and WO’966 teaches wherein thicknesses of the first cathode conductive member and the second cathode conductive member are larger than those of the first cathode current collector, the second cathode current collector, and the third cathode current collector, and thicknesses of the first anode conductive member and the second anode conductive member are larger than those of the first anode current collector, the second anode current collector, and the third anode current collector (‘[t]hese positive electrode tabs or negative electrode tabs are thicker than the positive electrode cores or negative electrode cores in order to increase the mechanical strength and reduce the internal resistance…” (emphasis added pg. 2, ¶3). 
Thus it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo as described above in relation to claim 11, wherein thicknesses of the first cathode conductive member and the second cathode conductive member are larger than those of the first cathode current collector, the second cathode current collector, and the third cathode current collector, and thicknesses of the first anode conductive member and the second anode conductive member are larger than those of the first anode current collector, the second anode current collector, and the third anode current collector. The skilled .
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US2016/0204410A1) in view of Ochi (WO2018139350A1; US20190379015A1 referred to below as a translation thereof), as applied to claims 1 and 9 above, respectively, and further in view of Jang (US20160248073A1).
Regarding claim 6, Heo in view of Ochi teach the long width secondary battery of claim 1 as described above.
Heo in view of Ochi do not teach wherein the first cathode current collector, the second cathode current collector, and the cathode conductive member are formed of the same materials, and the first anode current collector, the second anode current collector, and the anode conductive member are formed of the same materials.
However, Jang relates to the design of secondary batteries (abstract) and is thus analogous art to Heo and Ochi. Jang teaches the deficient limitations:
“…the negative and positive electrode tabs 51 and 52 are made of the same material as a current collector of the negative and positive electrodes 11 and 12 to be welded to the negative and positive electrodes 11 and 12, and the negative and positive terminals 21 and 22 are made of the same material as a busbar 71 (see FIG. 5) to be laser welded. Therefore, while maintaining welding quality of the negative and positive electrode tabs 51 and 52 and the negative and positive electrodes 11 and 12, welding quality of the negative and positive terminals 21 and 22 and the busbar 71 can be improved.” (Jang (emphasis added), [0047])
Jang therefore teaches wherein the first cathode current collector (“positive current collectors”, [0047]), the second cathode current collector (“positive current collectors”, [0047]), and the cathode conductive member (busbar 71, FIG. 5; [0047]) are formed of the same materials, and the first anode current collector (“negative current collectors”, [0047]), the second anode current 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo in view of Ochi as taught in relation to claim 1 above, wherein the first cathode current collector, the second cathode current collector, and the cathode conductive member are formed of the same materials, and the first anode current collector, the second anode current collector, and the anode conductive member are formed of the same materials. The skilled person would have been motivated to select the same materials for the cathode current collectors and cathode conductive member, and the anode current collectors and anode conductive member, in order to improve the welding quality between the materials (Jang, [0012]).
Regarding claim 14, Heo in view of Ochi teach the long width secondary battery of claim 9 as described above.
Heo in view of Ochi do not teach wherein the first cathode current collector, the second cathode current collector, the third cathode current collector, the first cathode conductive member, and the second cathode conductive member are formed of the same materials, and the first anode current collector, the second anode current collector, the third anode current collector, the first anode conductive member, and the second anode conductive member are formed of the same materials.  
However, Jang relates to the design of secondary batteries (abstract) and is thus analogous art to Heo and Ochi. Jang teaches the deficient limitations:
“…the negative and positive electrode tabs 51 and 52 are made of the same material as a current collector of the negative and positive electrodes 11 and 12 to be welded to the negative and positive electrodes 11 and 12, and the negative and positive terminals 21 and 22 are made of the same material as a busbar 71 (see FIG. 5) to 
Jang therefore teaches wherein the first cathode current collector (“positive current collectors”, [0047]), the second cathode current collector (“positive current collectors”, [0047]), the third cathode current collector (“positive current collectors”, [0047]), the first cathode conductive member (busbar 71, FIG. 5; [0047]), and the second cathode conductive member (busbar 71, FIG. 5; [0047])  are formed of the same materials, and the first anode current collector (“negative current collectors”, [0047]), the second anode current collector (“negative current collectors”, [0047]), the third anode current collector (“negative current collectors”, [0047]), the first anode conductive member (busbar 71, FIG. 5; [0047]), and the second anode conductive member (busbar 71, FIG. 5; [0047]) are formed of the same materials.  
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo in view of Ochi as taught in relation to claim 9 above, wherein the first cathode current collector, the second cathode current collector, the third cathode current collector, the first cathode conductive member, and the second cathode conductive member are formed of the same materials, and the first anode current collector, the second anode current collector, the third anode current collector, the first anode conductive member, and the second anode conductive member are formed of the same materials. The skilled person would have been motivated to select the same materials for the cathode current collectors and cathode conductive member, and the anode current collectors and anode conductive member, in order to improve the welding quality between the materials (Jang, [0012]).
Claim 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US2016/0204410A1) in view of Ochi (WO2018139350A1; US20190379015A1 referred to below as a translation thereof), as applied to claims 1 and 9 above, respectively, and further in view of Kim (US20190379015A1).
Regarding claim 7, Heo in view of Ochi the long width secondary battery of claim 1 as described above. Heo in view of Ochi does not explicitly teach a support member supporting the first electrode assembly and the second electrode assembly, wherein the cathode conductive member and the anode conductive member are provided on the support member. 
Kim relates to the design of secondary battery modules (abstract) and is thus analogous art to Heo and Ochi. Kim teaches bus bars 200 (see FIG. 2; [0043]) which are similar to the alleged anode/cathode conductive members of Ochi described above. Kim teaches a support member (bus bar holder 600, FIG. 2; [0043]) supporting the first electrode assembly and the second electrode assembly. In this regard, Kim teaches the deficient limitations:
a support member  (bus bar holder 600, FIG. 2; [0043]) supporting the first electrode assembly and the second electrode assembly (bus bar holder 600 supports all unit cells 100 of the battery module),
wherein the cathode conductive member and the anode conductive member are provided on the support member (see FIG. 2 of Kim: bus bar holder 600 supports a plurality of unit cells; bus bars 200 are provided on the bus bar holder 600; [0043]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo in view of Ochi as described in relation to claim 1 above, wherein the long width battery comprises a support member supporting the first electrode assembly and the second electrode assembly, wherein the cathode conductive member and the anode conductive member are provided on the support member. The skilled person would have been motivated to do so in order to aid in connecting the electrode assemblies ([0045]).
Regarding claim 8, Heo in view of Ochi and Kim teach the long width secondary battery of claim 7 as described above. By employing the bus bar holder 600 of Kim (i.e., the alleged support member of the instant claims) to the long width battery of Heo in view of Ochi as described in relation to claim 15 above would also necessarily result in:
wherein a step is provided on the support member (steps are formed by the region between adjacent bus bar holes 610 of the bus bar holder 600), 
the first electrode assembly is disposed on one side of the support member based on the step (unit cells (i.e. electrode assemblies) are disposed below each bus bar holder hole 610; each unit cell 100 is disposed between an alleged step), and 
the second electrode assembly is disposed on the other side of the support member based on the step (unit cells (i.e. electrode assemblies) are disposed below each bus bar holder hole 610; each unit cell 100 is disposed between an alleged step), and 
the first cathode uncoated portion and the second cathode uncoated portion are connected to the cathode conductive member at the step (positive electrode terminals 22 are connected at the step by bus bar 200, FIG. 2), and
 the first anode uncoated portion and the second anode uncoated portion are connected to the anode conductive member at the step (negative electrode terminals 21 are connected at the step by bus bar 200, FIG. 2).  
Regarding claim 15, Heo in view of Ochi teach the long width secondary battery of claim 9 as described above. Heo in view of Ochi do not explicitly teach a support member supporting the first electrode assembly, the second electrode assembly, and the third electrode assembly, wherein the first cathode conductive member, the second cathode conductive member, the first 
Kim relates to the design of secondary battery modules (abstract) and is thus analogous art to Heo and Ochi. Kim teaches bus bars 200 (see FIG. 2; [0043]) which are similar to the alleged anode/cathode conductive members of Ochi described above. In this regard, Kim teaches the deficient limitations:
a support member (bus bar holder 600, FIG. 2; [0043]) supporting the first electrode assembly, the second electrode assembly, and the third electrode assembly (bus bar holder 600 supports all unit cells 100 of the battery module), 
wherein the first cathode conductive member, the second cathode conductive member, the first anode conductive member, and the second anode conductive member are provided on the support member (see FIG. 2 of Kim: bus bar holder 600 supports a plurality of unit cells; bus bars 200 are provided on the bus bar holder 600; [0043]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the long width secondary battery of Heo in view of Ochi as described in relation to claim 9 above, wherein the long width battery comprises a support member supporting the first electrode assembly, the second electrode assembly, and the third electrode assembly, wherein the first cathode conductive member, the second cathode conductive member, the first anode conductive member, and the second anode conductive member are provided on the support member. The skilled person would have been motivated to do so in order to aid in connecting the electrode assemblies ([0045]).
Regarding claim 16, Heo in view of Ochi teach the long width secondary battery of claim 15 as described above. By employing the bus bar holder 600 of Kim (i.e., the alleged support 
wherein a plurality of steps are provided on the support member (steps are formed by the region between adjacent bus bar holes 610 of the bus bar holder 600),
the first electrode assembly is disposed on one side of the support member based on one of the plurality of steps (unit cells (i.e. electrode assemblies) are disposed below each bus bar holder hole 610; each unit cell 100 is disposed between an alleged step), 
the second electrode assembly is disposed on the other side of the support member based on the other one of the plurality of steps (unit cells (i.e. electrode assemblies) are disposed below each bus bar holder hole 610; each unit cell 100 is disposed between an alleged step), and 
the third electrode assembly is disposed between the plurality of steps (unit cells (i.e. electrode assemblies) are disposed below each bus bar holder hole 610; each unit cell 100 is disposed between an alleged step),
the first cathode uncoated portion and the third cathode uncoated portion are connected to the first cathode conductive member and the second cathode conductive member at one of the plurality of steps (positive electrode terminals 22 are connected at the step by bus bar 200, FIG. 2), and 
the second cathode uncoated portion and the fourth cathode uncoated portion are connected to the second cathode conductive member at the other one of the plurality of steps (positive electrode terminals 22 are connected at the step by bus bar 200, FIG. 2), and
the second anode uncoated portion and the fourth anode uncoated portion are connected to the first anode conductive member and the second anode conductive member 
the first anode uncoated portion and the third anode uncoated portion are connected to the second anode conductive member at the other one of the plurality of steps (negative electrode terminals 21 are connected at the step by bus bar 200, FIG. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10991973: discloses a long-width secondary battery where up to 3 secondary batteries are connected face-to-face in parallel (see FIG. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/CHRISTINA CHERN/Primary Examiner, Art Unit 1721